Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 03/15/2021.
Claims 1-4, 7-9, 11-14, 17-19 and 21-26 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11-14, 17-19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,951,624. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1, 11 and 21 of the present application are anticipated by each of the claim limitations of claim 10/1 and 13/11 of U.S. Patent No. US 10,951,624.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0180872 to Christner teaches a system and method for hierarchical resource permissions and role management in a multitenant environment. A hierarchical roles-based access control system receives a request from a user to access a particular resource. The system identifies a set of permissions for the user based on user identification information provided with the request. Specifically, each permission in the set is associated with a respective resource and one or more actions that the user is authorized to perform on that resource. The system then determines a hierarchical lineage for the particular resource in relation to each resource associated with the set of permissions, and determines whether the user is authorized to access the particular resource based, at least in part, on the hierarchical lineage.
US 2015/0026208 to Kuhmuench teaches dynamic authorization to features and data in java-based enterprise applications including a role join-table used to store and retrieve roles, associated permissions and access.
US 2020/0169565 to Badawy et al. teaches a method for outlier and anomaly detection in identity management in artificial intelligence systems using cluster based analysis of network identity graphs including peer grouped entitlements, from obtained identity management data, used for risk assessment.
US 2015/0200966 to Kasturirangan et al. teaches a dependent entity provisioning system having roles that define an access policy that includes a set of privileges and access rights of a user’s access to one or more entities such as accounts and entitlements in target systems

Allowable Subject Matter
Claims 1, 11 and 21 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 11, and their respective dependent claims, are allowable over the prior art of record, including Christner, Kuhmuench, Badawy and Kasturirangan, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious verifying the user's entitlement to access the requested asset and perform the requested action with the system account using the in-memory entitlement graph based on the user identifier, the system account, the requested asset, and the requested action, wherein the in-memory entitlement graph is periodically updated to reflect role definitions, system accounts and scopes associated with the role definitions, in view of the other limitations of the claim, as specified in the independent claims; and
Independent claim 21, and its dependent claims, are allowable over the prior art of record, including Christner, Kuhmuench, Badawy and Kasturirangan, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious retrieving, using an in-memory entitlements graph, a role definition for the user identifier, wherein the role definition comprises allowed actions, entitled assets, and a system account, wherein the in-memory entitlement graph is periodically updated with data during an update period that varies based on the data source, in view of the other limitations of the claim, as specified in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497